             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
              -vs-                         )        No. CR-19-163-D
                                           )
LAQUAY LEE JEFFERS,                        )
                                           )
                     Defendant.            )

                     PRELIMINARY ORDER OF FORFEITURE

       The Court has reviewed the United States’ Motion for a Preliminary Order of

Forfeiture [Doc. No. 48]. The Court finds:

       As a result of the guilty verdict on Count 1 of the Indictment, for which the United

States sought forfeiture pursuant to Title 18, United States Code, Section 924(d), and Title

28, United States Code, Section 2461(c), Laquay Lee Jeffers shall forfeit to the United

States all firearms and ammunition involved in the commission of the offense, including

but not limited to the following:

                     1)     Jimenez Arms Inc., model J.A. 380, .380 AUTO caliber pistol
                            bearing serial number 198830; and,

                     2)     Any and all magazines and ammunition not otherwise specified.

       The Court has determined, based on the evidence presented during trial, that the

above specific property (hereinafter the “Subject Property”) is subject to forfeiture pursuant

to Title 18, United States Code, Section 924(d) and Title 28, United States Code, Section
2461(c), and that the United States has established the requisite nexus between such

property and the offense.

       Upon entry of this Order, the United States is authorized to seize the listed property

in accordance with Federal Rule of Criminal Procedure 32.2(b)(3).

       Upon entry of this Order, the United States is authorized to commence any

applicable proceeding to comply with Title 21, United States Code, Section 853(n),

governing third party rights, including giving notice of this Order.

       The United States shall publish on the United States’ official Internet website,

www.forfeiture.gov, in accordance with Rule G(4) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, a copy of this order and notice

of the United States’ intent to dispose of the property in such a manner as the Attorney

General may direct. The United States may also, to the extent practicable, provide written

notice to any person known to have an alleged interest in the Subject Property, pursuant

Title 21, United States Code, Section 853(n)(1).

       Any person, other than the above-named Defendant, asserting a legal interest in the

Subject Property may, within thirty (30) days of the final publication of notice or receipt

of notice, whichever is earlier, petition the Court for a hearing without a jury to adjudicate

the validity of his/her alleged interest in the Subject Property, and for an amendment of the

order of forfeiture, pursuant to Title 21, United States Code, Section 853(n)(2)-(6).




                                              2
       Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4), this Preliminary Order

of Forfeiture shall become final as to Defendant at sentencing—or before sentencing if

Defendant consents—and the Court must include the forfeiture when orally announcing

the sentence or must otherwise ensure that Defendant knows of the forfeiture at sentencing.

The Court must also include the forfeiture order, directly or by reference, in the judgment.

If no third party files a timely claim, this Order shall become the Final Order of Forfeiture,

as provided by Federal Rule of Criminal Procedure 32.2(c)(2).

       Any petition filed by a third party asserting an interest in the Subject Property shall

be signed by the petitioner under penalty of perjury and shall set forth the nature and extent

of the petitioner’s right, title, or interest in the Subject Property, the time and circumstances

of the petitioner’s acquisition of the right, title, or interest in the Subject Property, and any

additional facts supporting the petitioner’s claim and the relief sought, pursuant to Title 21,

United States Code, Section 853(n)(3).

       The United States shall have clear title to the Subject Property following the Court’s

disposition of all third party interests, or, if none are asserted, following the expiration of

the period provided in Title 21, United States Code, Section 853(n), for the filing of third

party petitions, pursuant to Title 21, United States Code, Section 853(n)(7).

       The Court shall retain jurisdiction to enforce and amend this Order as necessary

pursuant to Federal Rule of Criminal Procedure 32.2(e).




                                               3
IT IS SO ORDERED this 2nd day of December, 2019.




                                4
